    Case 1:20-cv-04340-GBD-RWL Document 29 Filed 08/24/20 Page 1 of 4




                                                  August 21, 2020

RE: CASE 20-CV-4340 (GBD-SN): DEFENDANT CIT OF
    NE OF ORK AND DEFENDANT HPD ERE
 PROPERL SERVED ON JUL 15, 2020, AND FAILED
          TO RESPOND ITHIN 21 DA S


The Hon. Sarah Netburn
Magistrate Judge
United States District Court for the Southern District of New
York
500 Pearl St. New York, NY 10007-1312

     Dear Hon. Judge Netburn,
       1. On June 23, 2020, I, Abraham Gross ( Plaintiff )
          asked counsel Ms. Samantha Schonfeld- who has been
          representing the City of New York/HPD as of July
          2019-where I should serve. Counsel instructed to serve
          at ​serviceecf@law.nyc.gov
       2. Plaintiff complied on July 15, 2020, and received
          confirmation that: this email confirms receipt of
          email and constitutes proof of service at the Office of
Case 1:20-cv-04340-GBD-RWL Document 29 Filed 08/24/20 Page 2 of 4




      the Corporation Counsel for the City of New York
      (see EXHIBIT A).
   3. Pursuant to FED.R.CIV. 12 (a) (i): A defendant must
      serve an answer within 21 days after being served with
      the summons and complaint . As such, Defendants
      were required to serve an answer on or about August
      13, 2020. They have not done so.
   4. Pursuant to FED.R.CIV.P. 55(a): When a party
      against whom a judgment for affirmative relief is
      sought has failed to plead or otherwise defend, and
      that failure is shown by affidavit, the clerk must enter
      the party s default .
   5. Accordingly, Plaintiff respectfully asks the Hon. Court
      that pursuant to 545 days of unmerited torment,
      overwhelming evidence that Defendants are engaged
      in a criminal enterprise, and for all the compelling
      reasons stated in prior submissions, that the Hon.
      Court swing the pendulum of justice away from
      judicial endorsement of fraud, corruption, and
      embezzlement, and instead (a) issue a ruling in favor
    Case 1:20-cv-04340-GBD-RWL Document 29 Filed 08/24/20 Page 3 of 4




          of Plaintiff in accordance with the clear language of
          FED.R.CIV.P. 55(a) (b) in the interim, grant the
          Plaintiff temporary relief, today, August 21, 2020 in
          one of the 22 vacant units that Defendants were forced
          to admit are still vacant, and which has not been
          embezzled (c) declaratory, injunctive relief as stated in
          Plaintiff s prior Order to Show Cause pending on the
          docket (d) grant an emergency hearing to prevent
          Defendants from further deleting evidence from
          ACRIS (e) any other relief the Hon. Court deems just
          and proper.


I, Abraham Gross, hereby affirm under the penalty of perjury
that the forgoing is true and accurate to the best of my
knowledge and belief.

               August 21, 2020
Case 1:20-cv-04340-GBD-RWL Document 29 Filed 08/24/20 Page 4 of 4




                         EXHIBIT A
